DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 8-9, 12-13, 15 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hack [US 20190305224].
Claim 1: Hack teaches a method of producing a coating, the method comprising detecting a surface defect region of the coating on a substrate and a detected location of the surface defect region [0018; 0096; claim 16]; selectively and locally correcting the surface defect region by applying a localized corrective coating region to the surface defect region at the same location as the detected location of the surface defect via spatial atomic layer deposition (SALD) using an SALD reactor (SALD benefits using VJP…and use of the monolithic print head can pinpoint or line deposition over one or more selective areas of a substrate to avoid waste; and VJP allows for local repair of or cover defects) [0074; 0079; 0084-0085; 0090-0096]. 
Claim 3: although Hack does not explicitly teach wherein the localized corrective coating region covers the surface defect region and an overspray region adjacent to the surface defect region; Hack does teaches that nozzle may be adjusted to define the line with and overspray [0026; 0098-0099]; therefore, it would have been obvious to one of ordinary skill in the art to optimize the amount of overspray resulting from the corrective coating process (either to have some or to little to no overspray) so as to control the amount of film coverage and waste. 
Claims 4-5: Hack teaches the method includes translating the jet head relative to the substrate so that the jet head is located above the desired print zone [0018; 0101; 0103; 0116; Fig. 3b; Fig. 5-6]. 
Claim 8: Hack teaches a method of producing a coating, the method comprising detecting a surface defect region of the coating on a substrate and a detected location of the surface defect region [0018; 0096; claim 16]; selectively and locally correcting the surface defect region by applying a localized corrective coating region to the surface defect region at the same location as the detected location of the surface defect via spatial atomic layer deposition (SALD) using an SALD reactor (SALD benefits using VJP…and use of the monolithic print head can pinpoint or line deposition over one or more selective areas of a substrate to avoid waste; and VJP allows for local repair of or cover defects) [0074; 0079; 0084-0085; 0090-0096]. Hack also further teaches the substrate can move in a longitudinal direction [Fig. 5; 0103; 0116]. 
Claim 9: although Hack does not explicitly teach wherein the localized corrective coating region covers the surface defect region and an overspray region adjacent to the surface defect region; Hack does teaches that nozzle may be adjusted to define the line with and overspray [0026; 0098-0099]; therefore, it would have been obvious to one of ordinary skill in the art to optimize the amount of overspray resulting from the corrective coating process (either to have some or too little to no overspray) so as to control the amount of film coverage and waste. 
Claims 12-13: Hack teaches the method includes translating the jet head relative to the substrate so that the jet head is located above the desired print zone [0018; 0101; 0103; 0116; Fig. 3b; Fig. 5-6].
Claim 15: Hack teaches a method of producing a coating, the method comprising detecting a surface defect region of the coating on a substrate and a detected location of the surface defect region [0018; 0096; claim 16]; selectively and locally correcting the surface defect region by applying a localized corrective coating region to the surface defect region at the same location as the detected location of the surface defect via spatial atomic layer deposition (SALD) using an SALD reactor (SALD benefits using VJP…and use of the monolithic print head can pinpoint or line deposition over one or more selective areas of a substrate to avoid waste; and VJP allows for local repair of or cover defects) [0074; 0079; 0084-0085; 0090-0096]. It is noted that the first material is of the coating already on the substrate and the second material is the corrective coating to repair the defect. Hack also further teaches the substrate can move in a longitudinal direction [Fig. 5; 0103; 0116]. 

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack as applied to claim 1 above, and further in view of Yu [20150072270].
Teaching of the prior art is aforementioned but does not appear to teach detecting steps include further detecting a mean thickness of the coating and surface defect region of the coating wherein the surface defect region of the coating has a thickness deviation between the mean thickness of the coating and the surface defect region. Lotz is provided.
Claim 2: Yu teaches monitoring the thickness of the deposition [0025], wherein the average thickness is determined (targeted thickness) [0032] and monitoring of any thickness deviation is performed [0022-0023; 0045; abstract]. It would have been obvious to one of ordinary skill in the art to determine a defect based upon thickness fluctuation as suggested by Yu, since Yu teaches such monitoring technique is well known in the vapor art for repairing defects. 
Claim 6: Yu teaches using reflective index to determine any fluctuation in thickness (thickness measurement) [0025].

Claims 7, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack as applied to claim 1 above, and further in view of Basol [US 20100124600].
Teaching of the prior art is aforementioned, but does not appear to teach the detecting step is carried out using infrared thermography, xray fluorescence or xray diffraction. Basol is provided.
Claims 7, 14 and 17: Basol teaches that non-contact defect detection methods may utilize techniques such as photoluminescence and infrared thermography [0047]. It would have been obvious to one of ordinary skill in the art to provide infrared thermography as a means for detecting defects since Basol teaches this is a well-known non-contact defect detection technique. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack as applied to claim 1 above, and further in view of Yoon [US 20150218698].
Teaching of the prior art is aforementioned, but does not appear to teach carrying out the selectively and locally correcting step in a load and lock chamber. Yoon is provided.
Claim 10: Yoon teaches the SALD to perform selective deposition on a substrate [abstract] may be performed in a vacuum state process chamber [0038; Fig. 1], wherein it would have been obvious to one of ordinary skill in the art that that the sealed chamber would act as a lock and load chamber. It would have been obvious to one of ordinary skill in the art to carry out the repairing step in a lock and load chamber as suggested by Yoon so as to prevent contaminants affecting the process [0038]. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack as applied to claim 1 above, and further in view of Britt [US 20090258476].
Teaching of the prior art is aforementioned, but does not appear to teach detecting the surface defect region of the moving substrate in the longitudinal direction at an upstream position and selectively and locally correcting step is performed at a downstream position. Britt is provided.
Claim 11: Britt teaches the detection location is provided at an upstream position [Fig. 3; 0054], wherein the information is provided in a feedback loop that signals the deposition applicators which are provided downstream to adjust for the deviation [0054; Fig. 3]. It would have been obvious to one of ordinary skill in the art to provide the monitoring or sensing in an upstream location since Britt teaches such arrangement is well known in the vapor deposition art and allows for effective control over the thickness during deposition operations [0054]. 

Claims 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack as applied to claim 1 above, and further in view of Asai [US 20040043544].
Teaching of the prior art is aforementioned, but does not appear to teach the material is a HfO2, ZnO, In2O3, and a pure metal material that is Ge, Ru or Pt. Asai is provided.
Claims 16 and 19-20: Asai teaches that in the semiconductor device art, semiconductor art are also monitored for defects [0039] and that HfO2 films and Ru films are applicable material for the semiconductor art. It would have been obvious to one of ordinary skill in the art to use the film defect monitoring methods taught by the prior art in the semiconductor art for films such as HfO2 and Ru films since Asai teaches defect detection is also applicable in the semiconductor art. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack as applied to claim 1 above, and further in view of Spath [US 20180265982].
Teaching of the prior art is aforementioned, but does not appear to teach the correcting step is carried out in an atmospheric environment. Spath is provided.
Claim 18: Spath teaches SALD enables operation  coating at atmospheric pressures and capable of operating in an unsealed or open air environment that is compatible with web coating [0006; 0068]. It would have been obvious to one of ordinary skill in the art to provide an atmospheric environment as taught by Spath for further enhancement or control over the coating environment whether vacuum or atmospheric [0068]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/Primary Examiner, Art Unit 1715